                  Case 19-25240-PGH          Doc 33      Filed 02/17/20          Page 1 of 22




                              UNI]IED STA:IES BANKRLIP1IC'\/ COURT
                               SOU'TIIF]RI{ DISI'RICl' OF FI,ORIDA
                                   FOIIT' t,AU DERDAl,l.l Dl V ISI ON
                                         $'tv\n .flsb. usc0u rts.g0\,

f   n Re: tr\ ilbens   l'ierrr:vil                                    ('nse Nurn bcr: I ()^zs21l-p(;ll
                                                                      L'lhapter l3
_     Debtor(s)    ______l
IIIEBTOR'S MOI]ION TO OBIrlU\llOtJRI'APPRO'VI\IL FOR LOAN NIIOI)ttlt!.,.Altto\-
                           \y__t-TFI LOANCARE. Lt,Cl
                (1300 SW 75'r Avcnue, North Lauclerd:rle, F'L 33068)



        COME:S NO\\/, the Debtor, Wilbens Pierrevil, bv and throrugh thc unde":;ignerl
council, and rnoves this Court for ern order granting bankruptcy court app'roval l'or a loan
nrodification of the first mortgag;e llittr l,oanCare, t,l,(l on the Deibtor's homcstr,:ld
prropcrh and rin support thereof rr,oulcl state as fbllow's:

      l. On Novemlber 12,2019. thc Dcbtorin thc abovc-strlcd                     cr;rusc   filed a Pctiti,rrrr tirr.
Bankruptcy Relief undcr Chaptr:r 13.

      2.'the Dcbrtor has been approvr:d by LoanCare,, l.l,C (" Lender"]l for aL l)t'r'mancnt
Loan Modificatiorr lvith a monthll' pal.ment of 5957.60.

          3.    Attached is a copl- ol'the [.oan Modification Agreement.

          't.   Debtor is requesting thc Court approval        as a     linal step in the modification
process.

          5.
          Allowing the mortgage modification lvill not affect anl'creditors or rt,r;uire thc
Debtor to modlify'l;he confirmcd plan.


       WflFlRlll"ORli, Debtor rcspcctfullv request this court to entcr an C)rder (ir:rnting
their Motion lor Court r\pproval fbr [-oan Modification with t,OANC'AnlI!, t.l.(' and unv
other relief this court deems proper.

                                     cIiLU'rF rCATE OF SriBU(rE

          I IIliRlilll'CIilRl'lF'Y that a true lnd correct copv of the loregoinrg              h:rs ilct'lt
furnished b1' electronic mail and,/or tj.iS. Mail to the trttrachru.d servir:e list on this l7'th da1' of
[.'cbruary,202A. I herebl'ccrtif\'thtrt I am admitted to thc lJar of the IJnited Star,cr; l)istrict
Court for the Southern District of F'lorida and I am in cornpliancc ',vith the addiIion:rl
qualifications to practice in this (lourt set lbrth in Local [l,ule 2090-.1(A).
             Case 19-25240-PGH       Doc 33     Filed 02/17/20   Page 2 of 22




                                          LAW OFFIC]ES OF CON'WADE D. LIi\[IS. P.A.
                                          3500 North Sitate Road ?
                                          Suite # 440
                                          Lauderdale l-akes, FL 3:3319
                                          (954\714-1011 tel
                                          (954\714-1041 faLx
                                          vwlewis@aol[.com

                                          /s/ Conwade D.l,ewis    _
                                          Conwade D. Lewis, Esquire
                                          Florida Bar l\0.: 0968455



The following parties were servecl ria CtU/nCp on nen'rw4ry 17,2020:
 . Robin R. Weiner, Trustee               ecf@chl3we1iner'.com1 ec:f2@chl.Sweirrer,corn
. tOffice of the fJ.S, Trustee            USTPRegion2l.IMM.ECF@usrlo,i.gc'r'
                                        Case 19-25240-PGH                                   Doc 33                Filed 02/17/20            Page 3 of 22


***,                            #;Hilffi ,.-rE* -                                                                                                                        - 1t-0t22't2'1
  Typtr;
Loan
         -, *ffi*r#^,'
            S0l       "###**#,,
                          FifMA                                                                          Closer: GIDL
I       "I
              1st   Set   Gomplete Copy            Recrdved                                              Bankruptcy:: lN/A

                                        Prpsirrninu QC                                                                                   PoslSiqninq            QtC


m          Loan Modilication                                                                             pf        exxtetr    A included

tl         Subordinate        Morlgage l---l                         $uUorUinste Note                    @         Systenr Chanqe Form (lr,4odification Revievr) -                  s;ignerC


E           Stamped 'True Copy" paoe/ First blank paqe
                                                                                                         I   I/]   Non-Mc'ne:at Adiustment Form - siqnecl
a           Svstem Change Form {lModificatiion Review) Attached
                                                                                                         [-l                               tr
g           Verify the Capitalized Amount nratches the Non-Cash
                                                                                                                   write-otr rransmittal
                                                                                                                                                il;ilffiii
            Transactions: Interest Bearing Principal Non Cash                                            fJ        tender - srqned and daled
                                                                                                                                             a I reouired oaoe:i
            Amount
                                                                                                         fl        ruens Rep . sisned rnl,,o,ilir;d
tf          Verib'the Principal Reduction '*/PC Funds Amount
                                                                                                             y'l   LenOer / MERS Notarizt:d - signed
                                                                                                                                                             o^r,,

                                                                                                                                                                 i    dated   i   stcrmpe,J
            matches the Non Cash Tran:saclion's: Interest earing                                         I
                                                                                                                                             a I reqLrired   pE!e$
            Princripal Non Cash Anount

fl          Non-lvlonetary Adiustrnert Form                                                              [--l      Subordinate     Note l--l                   partia't C ainr l/orlqaqe
                                        Conrplet€d and.Ailadred



ffi         Write-otf Transmillal Frrrm                                                                  I         eanfruptcy 3lalus
                                                                                                                    (lF ACTIVE.I)Cr NOT REQUESI SUY.OUT)
                                                                                                                                                                                     AUA

                                 Completed and ,\tlached (il Applicable)
                                                                                                         -
E           Borrcrwer'1   '   signed and datr:d                                                          [--]      Loan Fleouires       lrurnL,:r 4D1
                                                                                                                                        Buvou'l               lN'.i                                 |

                                Verilied ilarne is leqible & D.rte is correct

                                                                                                         I Sten 102 IREQ POOL lSUYOUll crmpletr,:cl                                                 ]




|7l          Bcrrower 2 / Vested - signetl and dated
                                                                                                                                                                                          tl0l
                                                                                                         EJ        moditl,ro lDue       Date
                                                                                                                             -fuLlJy--. ji.[r-
|7l          Verify Borrower Notary - sig red / dated i stamped                                          fla^n!)ue crate
                                                                                                                    Potling|
                                                                                                                   (AFTER
                                                                                                                             J:1'l!l--..-
                                                                                                                            liutpenre                                                     litials
                                     Votified Narre & Dlle i$ conect

                       tsrhBsramptegibB?                   m                    i--l   Uo
                                                                                                             []     Notate Step X20 f[rOCS LENDER EXEU IFDi


    il       witnlssMitnesses signed                                                                         !      Reassign loan to l'earn 3 Closer

                                                                                                             I      fttmn Reclassed . Completed
    E                 Compl:ted -
             f Umn Reclassed -                                                         3t21P011
                                                                                                                            .----/
    Fl uocifieo Due Date
    I   r' I Loan Due Date
                                                                                       g/l/2019

                                                                                       10i 1/2019
                                                                                                                         :7?_1PASS                           []               F/\,rL

             {AFTER Ssspense Postlng)



                      Signers:
                -rcFNNA-HTmIffi---I                                                         lnilials         eA'ed    by:      {
                                                                                                                                   $4
                                                                                                                                    u    hanie,l
        Lender:                                                                                     .N       Siiono Ql\ by:
        lr4ers:                      lA\r 7 1;lqenN                                         4                Reason for Fail;

        Notary                ilrlclJtrr | tr ir rlrr I raire^Nf                                    t
        Wrtness 'l:
        Witness ll:
        Witness li:
                                   Case 19-25240-PGH                    Doc 33       Filed 02/17/20               Page 4 of 22




                                     MODIFICATION REVIEW FORM



NAME:                WILEENS P]EF{REI/IL               LCSC LOA}{;:                              003853j699

                                                       MOD REASON COOE
                                                                                                       1 CAPITALI;IED E REANIORTlZ'E:0 FMT


             Gurrent Loan Dal.a                                         Modified Loan        Datia

                                                                                                                   UPOATE, MASlIN()I1I
                                                                                                                       Now OrlglnEl tlohnca
 olal Loon   Sgtrnco:                     $76,003-98       otEl Losn   Balancs:                      Sfi0.111.1               180,111       115

                                                                                                                   law Orlglnll Inl!r+$l          R,t
                                                                                                                                6.000!,ii
                                                                                                                         Ncw Orlglnll [urm
                                                                                                                                  {8,0
P8l Poyimlnl:
Egcrol P&rmenl:
Cunent PlTl:




                                                                                                                    CaqltatiBeiuf&Eil:rt


                                                       @trlr-,1o-'t:rl'                                            l--Elqi:lll                     '



)olinquont      Intorust:                              |                   0.wl!:iiltiliii       L :9*1{                       $2,256 t?!
EBcrowAdvoncc:                                         @Ljll,ry!'l                                                             sl,850       t3!

ourctsndlngAttyFcesrcosrr, @                                                                     f-T-"I                              50 ]il
       Amounl
Eapltallzod                                                                                                                    $4.10t'      1



Cunont F'dnclpol BEloncc:                                                                                                     s76,003, Sr


                                                       re                                                                          50 0(
                                                                                                                                     $0,ul.l



Modlflctl Frlnelool Bahnco thot ls lncludcd In the omqrltEod echodulo                                                         $80,111 ,1t




[ls this loen   I   trouuod dobt   rBstructrro?        lNo                     I



 Prepored    B;r      !!,ol_9!l_!_!!9ru

                B).
 Roquesttrd
          -4--                 n
 Approvo<rs/ <-J#efyt;-e€IgiFf(Q4
                            LaToya D, fiharejff
                              Case 19-25240-PGH                            Doc 33                 Filed 02/17/20        Page 5 of 22


Iv1,!10 0    l-
        44    4r1 a
OSTOBER zz t' ztJ Lit^                                                     NON-MONETARY                 ADJUSTMEI\IT REQUES'I

                                                                                                               I ! F()R      ACCOUNT]:[,iIG PIJRPOIJES                                !   I

                                                                                                                       C}IECK APPR. .q.I)J. TYP]I
LOAN              #   :              t10.18534699
                                                                                                                                                               rlTq,rr   D   /()
NA]VIE:                              I'[I:'BENS PIERREV:L                                                           MOD
                                     .]EJNICIA PIERREVIL                                                               CIIARGE         OFF: L,OAN                              :tSF
PROPERTY:                            .l3rl0SW?5AVE                                                                                                     F:TIO
                                     }iO]?TH LAUDERDALE                    FL 33068                       PRIN BAI,:
                                                                                                          H/rO (rNV BTLLED)                   ?\   1'\'t   |   .,




INVESTOR: 4Dl                                                                                             ACCR. II{T.         :

CATEGORY: 0 0l-                                                                                           LESS PRO/RECVD;
INV. LOAN S: 1584592120                                                                                   LESS SLII]PENSE:
                                                                                                           S1]BTOTA],;
HIGH TYPE:                           F'IRST' MORTGAGE ONLY                                          LESSi BAL OF CHARGE OFF:
LO TYPE:                             CiO.NVIINTIONAL                                                TOT.F'L (]HARGE OFF TQ GI'I-;


 STOPS:                    PROCIESS                        DTF   N       ETt
                           \rr'\rTr-I arF      L, ANA O, DISB                     n


 tuvv-A

 fl,#    SRT,ANCES##                                                                                               #    #,\D.TU   S,   TMENI T      IJ 1I"H

                                                                                              1r'\
                                                                                              \ ', ADD 'IO BAI.ANCE,                   (. )    R-IID'JCEI BALA}{CB

 I'RINCIPAL B/\LAIITCE :                                             .    '75   ,69g .52
                                                                                             nn
                                                                                                                   o+                         2r+!!jr:\1!!.!t_.or_jJo+!:
 2:ND PRINCIP/\L' BJ\LANCE                                   :

 T]SCROW BALAJ{C'E:                                                                          ,00                   +
 I\DVANCE B.A,LJ\NICE:                                                         1,313.11                            +
                                                                                             A'
 SJUSPENSE Ei}J,.ENC]]                             :                           Lt+t>.4,J                           +
 RESTRICTED                          I!]SiCROW:                                              .00
                                                                                             ,00                   +
 I,ATE
 DUE DATE:
                  C}IARCIE] I)UE:
                                                                               04-01-19                                                              gt_"I_tT       t9         --__-_

  {+   #FORECLOSTI]IE] A]VANCE BALANCES+
                                                                                      .00
                                                                                       nn
  ]{AZAR.D ]NSI],RJ\NCE                                :                              I vu


  IvIIP/PMI:                                                                          .00
  .tORECLOSURII                       I                                               .00


  INV. ADV.:                                                                          ,00                           +l-
  ESC. ADV.                      I                                        l,   313 . :-1                               t/

  RECOVER ADI/.                                                                   .00
  NON RECOVE]R.
                                                                               ?q? nn                                  +/-
  rrr-^i              nn
                       -ti1tr I
                                                                                        nn
   I -n l-   IU.J .t.f|-t

   COMMENTS                  r       GiD.L
  MODII'ICATI1IIN                            INI       PROCESS

   REQUESTED EiY:
   DATE:

   APPROVED B\]:
   PRINTED NAITIE:
   Tta.ntr        ,
                  Case 19-25240-PGH                           Doc 33         Filed 02/17/20                        Page 6 of 22

Case Information         - MELANIE LUCINCO                                                                                                     P'age   2 of 6




                                                               Please nole Once "Yes' is seLec'ted, All tnodification fields,,vlll no
    Successful Completkrn of the
   Trlal Ferlod :                             M3             longer be editable.
                                                               Do not selecl Yes, until you are ready to close the case anc )'ave nc,
                                                             additional changes to mafre on the case
    Trlal Extenslor"r;
         Extend Trial by One Month?                      F"-vl
       lf Extendlng '[rlal, ls an
   Additlonal Fayment Being Required'?'                  il',"q Yi
       lf Extending 'Irial, Do your
   Documenls Refle,ct the Extension                      f'*o;l
   Optlon?
    Borrower Fina I Elocument
   Erecutlon Date : (rnntddlyyyy)


   Recourse lnformration
   Loan Stalus:                                                             ce(ificate   lllj
     W0rkout AuthorhgllE
                                                                            Recouree Inr;ursr   nerfl e:
   I ndicator:



                                                                            &!9g1qe-!1:!-e.i               No Flecourse



    Before Mod Interest Clnly         Loan:       Yes                       Reclas8ifi,iation Date         :                  03t21filo   |1

                                                                            Reclasslfi ,catlon Status              I          Reclass llir,rxessful



    Loan Modification Terms
                                                                            +How wlll the lflodificatiotr Foo
    +Product Typct                                [r-i-eoTrt.         V    be paid?
                                                                                                                              Paid By f'atnrie Mae

    +Payment Eff+rctlve Drate;
   (mm/dd,!yyy)
                                                                            Date Rate Lockedl (mrnidd/yyyt)                   @s,t|--l
    +Servlcing Fee %:
                                                  @bo--l                    Excess Servlcing Fee %:

    Total Monthly Income;                     $   .oo                       Total Monthl, Expenses                       !i   .oo

    Total Monthly Income Type:                                              Workout Fee:                                 $i .oo
    +BRP Submltled Prlorto Oay                                              +Servlcer Evaluatlon Dattl:
   90;                                            1"tr-3                   (mm/ddryyyY)                                       [rysz$r--l

    +lnterest Rate   i                            Ic   nnii-------l
    +New Torril:
                                                  ttg-:::l                   Matudty Date:
                                                                             FM   Calcllated P&l Paymt:nt
                                                                                                                              08/01r?( 59

    +P&l Payment Amount:                                                                                                 $    [rt*g_::"::]
                                                                            Amount:


    Investor Reporting Data Source
    Last Reporterl       1..[PB   to Fannle   q,qa     ,q7   d1
                                                                             Princlpal Forb'earance Amounl,rO.OO
    Mae:                                                                    (Prevlous Modiifl catlon)          :



    La$t Reporte(t L,Pl to Fannle
    Mae: immldd,yryy;
                                                   )3101/201      I




 htlps ;//amn.e fattn ient ae.oom/A M N/control                                                                                                    8ts)t2019
            Case 19-25240-PGH                     Doc 33       Filed 02/17/20              Page 7 of 22



                                                                            I f erehy cedliy this is a true an J c;orrect copy
                                                                            ol the original              sont riil^r'€cording.
                                                                            Silgnature

                                                                            Cortiiiad by
                                                                            Date
                                                                            Loan Gare. tLC




After Recording lReturn'To:                                       This Docunnent Preprred By:
RUTH RUHL, P.C.                                                   Ruth Ruhl, lEsquire
Attn: Recorrling   Department                                     12?00 Park Centrat Drivc. Suite 850
                          850
12700 Park Central Drive. Suite                                   Dallas. TX '7525 |
Dallas, Texas 752]i   t




                                    ,[Spaoc ,A,bove This Line For Recor,Jing   Data]_--
Loan   No.r 00385:i4699
Investor Loan No.: 1 6845921 20
lr4ERS   No.:   1000510 t1001285525 0                                                      M ERS Phr:nc: l-881r -t5l'1)-61??



                          [,OAN MODIFICATION AGFIEEMT]NT
                                         (Providing for Fired Interest Rater)

        This Loan Modificstion Agreemerrt ("Agrccment"), made this l6th day ol August,2019t
between WILBE|IS PIERREVIL and JIIANICIA PIERREVIL, HUSBANT) AND'd/lt'I


                                                                                                              ("t l rrrrrnrrver'')
whosc addrcss    is
               1300 S W 75 AVENUE. NORTH LAUDERDALD. Florida 33068
andNervRcsidcnrriallv1ongage'LLC'byLoanCare,LLC,asAgentunderL,imitedI,oF'
                                                                                                   '            r" L,:nder''),
ivhose addre,ss is 3637 Scnura Way, Virginia Beach,       Virginia23452             :

and Mortgage Blectronic ltegistration Systems,     Inc.                                         ("MERS") ("tt'tlnga61ee"),
amends and supplemerrts ( 1 ) thc Mortga.ge, Deed of Trust, or Sccurity Deed (the "Securily InstrrLrment") d rted
November 2,2nd, i1002 , granted or assigned t0 Mortgilge Elcctronic ltcgistration liystenrs, Inc. as morlEl r1;9e crf
record (solely as norninee for Lcnder anrJ Lender's successors and assig,ns), P.O. Box 2i)!16, Flint, Michlgrrn ilti50l-
2026 and rei;orded on De{r€mber 3rd, 2C102 , in Mortgage Book        34186                 , Page l3?4
Insrrurnenr llo.   1(t245j1890                                       BRI)WA,RD
                                                   , Officiat Records of                       County,Ir)orida
 and (2) thc l.lote, bcarirrg r:he same date as, and secured by, thc Securiry Inslrument, which covers tht: reai and
 pcrsonal propetly describcd in said Security Instrument and dcfined th:rein as the "Prop<:rty," located at
1300 S w 7:t AVIlNUll, NORTII LAUDERDALE, Florida 33068


,,The portlon of the tlnpflid Prlnalpal Balsnce whlch is subject lo documentBr]'strnrp ond lntanglible
 tax ls $ 0.00 -"




FLORIDA LOAN I\IODIF.IC^TION AGREEIUENT                                                                              llagr:   I of7
{FNi!|i\ l\todtflcd Form 3179 li0l (ro" 06/lE))
               Case 19-25240-PGH                                   Doc 33        Filed 02/17/20             Page 8 of 22




                                          I



                                          ;




After Recording )Return To:                                                        This Docunrent Prcpar:cd By;
RUTH RUHL, P.C,                                                                        Ruth Ruhl, Esquire
Attn: Recordirrg f)epartme        nt          I
                                                                                       12700 Park Cenlral Drive, Suitc 850
12700 Park Central Dfivc. Suitc 850                                                    Dallas. TX'15?51
Dallas, Texas l/52ii      I




                                                          [SFace,\bove This Line For   Recor,jing'Deta]-.-
Loan    No.:   00:i85:i4699)                      i

Investor Loan No.: I 6845!)2 20     1


lvlERS   n*o.:   11100530 C,00328552,5 0                                                                   MIRS Ph,lne: l -88l-6]l]'637?


                              LOAN MODIFTCATION AGREEMT]NT
                                                      ]      lnroviding for Fked Interest Rate)

        This l-oa:n Modilication Agreemerrt ("Agrecment"), made l6th day o August, 2019   this               i
                                                                      I'VIF'E.
befween WIL]]EI.IS PIERREV]L and JE,ANICIA PIERREVIL, HUSEA}.]D AND


                                                      I                                                                      i"llr:rr,cwer' ')
r.vhose address      is   1300 S \,V 75
                               AVENUE, NORTH LAUDERDALE, Florirja 13063
and New Rcsidenlial lvlortgage, LLC, by l-oanCare, LLC, as Agent undcr L,imited POI'

                                                                                                                               1,,[_,i:nder''i,
rvhose address is 3637 Sentara Way, 'y'irginia Bcach, Virginia23452
and Mortgage Electronic Ilegistration Systems,                       Inc.                     ("ME:RS') ("1Virlgag;ee''),
amends and sgpplenrcrrts r l) the Mortlgage, Deecl of Trust, or Securiry Deed (the "Securil;' Instrunrent") dtted
November 22nd,'.2002 , granted or'assigned to Mor'tgage Electronic JRcgistratlon S1'sielns, Inc, as mortgtgle of
record (solel1, as norninee ior Lender anJ l.endcr's successors and assigns), P-O. Box 2'lll6, Flint, Michigcn 4[i50]-
 2026 and re,lordcrl on De,:ernber 3rd,                     2002
                                                  , in Mortgage Book                     '34186
                                                                                           Pagc I -11'4
Insirument No.        l0?a5:1890 |              , Official Records of                     BRr)U/y''RD
                                                                                             Counry,Florida
and (2) the Notc, bearing the same date Es, and secured by, the Securiqy lnsr:rumcnt, rvhic'h covers the re,al and
 personal prop,)rty describcd in said Secuuity Instrurncnl and defincd thcrein as the "Proprrrty," located at:
1300 S    w    75   ,{VIlNUl3, NORTH LAUDERDALE, Florida                         33068                                                              ,




 t.The portion of rthe tlnpaid Principnl Brlance rvhich ls subject t0 documentor]'stllrlp rnd intangibie
  tax ls $ 0.00 ,"




 FLORI DA LOA,N i\1IODI'IIC,TTION AGRE E|\{ENT
                                                                                                                                   l['sg,c   I   crf 7

 (FNIIA Nlodlflcd Fc,rm 3179 t/01 (rev.06/lll))
                 Case 19-25240-PGH                                 Doc 33    Filed 02/17/20   Page 9 of 22




Lnan No.: 0038534699

tle real properfy ,iesrribed being          sr:t       forth a; follo\l,s:
SEE   EXI]IBIT ''A'' ATTAC]HED                T{ERETO AND MADE A PART HEREOF.
                                               I


                                               I




                                                   l




         la consideration of the mutual prcmises ald agreements er.charged, tbe parties hereto a!I(e a; fo]lows
(nonvithstanding anythin6l to tle contrary' contained in the Note or Sec,uriry Insttmenl):

           l.    As of September t ir, .20                   19
                                                , the amount payable under the Note and the Securiry n.slrument
(the "Unpaid PrircipalBalance") is U.S $ 80,111.16             , consit;ting of Llre urprriC amorrnt(s) loarre:cl lo
Bonorver by Len,ler plus my iDterest and orler amounts capilalized.
        ' 2.     Bono*'er pronises,to piry the Unpaid hincipal Balance, plus intermt, to d:e order c,f
l,ender. Interest'*ill bechargedontleUnpaidPrincipal Balalceardreyearl-vrateof 6.000 04,frorn
August 1s! 2019           Borrower pnrnrir;es to make monthly payments of principal end inter,est of
U.S.$440.78 ,beginningonthe lst dayof Septenlber .:2019 ,arrdcontinuingtlrer::iirftrlronthe
same day of each suc:ceeding, month untLl principal and interest are paid in full. The yrmrly ratr;   of
                                                                                                       6.0(    Ct    ola

rvjll remail in effect until principal a,rd interest are paid in full. If on r{ugust lst, ll051)     , (tlrer "\tlaturity
Date"), Borrower still owes irmounts uniJgl'116 Note and tlre Security lnstrument, as uor:nded iby this .Atrr:ement,
Borrower rvill palr'these amsunts in fulI on'Jre lr,Ianrrity Date-
          3.        Hrrll or an:/ pfi1 of the: Pl:paty or an1, interest in dre hoperty is sol,l or fansferred (r:r i['
Bonower is nol a natural persoD and a benreficial interest in Borror",er is sold or Farsfen'ed) rv;thout Ler dlel's prir:r
tvrirten conseDt, l,ender may require irnrnediate payment in full of all sums securecl by ihe Secrurity Insbunlc:nt.
                    lf l.endrrr exercises this option, l,ender shall give Borrorver notice oi:acce]eration. "fhe nctice
shal) pmvide a periui of rtot less dran i0 da'ys from the dae Se notice is delivered or rnaiied vrithin *'hic.h Ek,rro*'er
must Pay all sum:; securetl by ttre Securify Lrsbument. If Borrower hi.ls to pay trerse sutns priorto the expiralion of
this period, Lendr:r nray invc'ke an1, rernedlies permined by the Securig' Ilstnrment withcut firther :norir:e or demand
on Borrower.
          4.        Borrorveralso will cornpl;y u'jth all othercovenants, agreements, and:r'equiremen'ts ol'tl.e iirrcurify
Instument, inclu,iinS; u'ithout limitatioh, the Borrower's covenants and agrelements to make alJ payments c,f uLxe:;,
insurance premiunts, assessn'lents, escro\r' items, impounds, and all other pqlrnents that Borrower is obl g:atred. to
make under be Security Instrument; ho'*ever, tire following tenns and provisions are fcrrever r:alctlie,J, nulI arrd
r,oid, as of the spr:cified date in pangraph No. I above:
          (a) all tenns ard provisici:rs oi'dre Note and Security lnstrument (if any) providing frrr, irr p'ls1n enling,
or relating to, an1' change or adj ustment in the rate of interest payable under the Note; ard
           O) all te rms and provisions of' any adjustab)e rate rider, or other instnrnrent or documerrt i a.f is
affxed to, wholllt or parfiall'; incorporal.ed into, or is part of, tle Note or Srcurih, lhsbrrment iurd that ci)ririlns any
such terms and provisions as those referred to in (a) above,




FI,ORIDA L.OAN ]VIODIFIC,{TI ON AGREEM},N T                                                                         Pugc 2 of 7
(FIf\lA i\lodified   Form 3179   rdl   (rev. 06ilE))
                       Case 19-25240-PGH                   Doc 33   Filed 02/17/20          Page 10 of 22




Loan No.:0038i3,+699

              5.    ,Borrorver undersmnds and agrees that:
              (a)   .AIl the rights and rtmedies,, stipulations, and conditions contained in the Securiry In$trJment
relating to default in tlhe making of paymerits under the Security Instrument shalI also apply to default in the making
of the modified paymr:nts lhereunder,,
              O)    .AIl covenants, agreernents. stipulations. and conditions in the Note and SecuriS' lnstrurrernt shall
be and rernain in full llorce and effect, ex{;ept as herein modified, and none of the Borrcwer's obligations or
liabilities under dre Note and Security Instrument shall be diminished orreleased by any,provisions hererl'. lorshall
this Agreement ln any rvay inrpair, diminish, or affect any of Lender's light:;r under or renredies on the Nrle: iurd
Securitylnsnument,rvhethersuchrightsorremediesarisethereunderorbyoperationcrflaw.                     Also,alii rglr't:; of
recourse to u'hich 1-erLder is presently entitled against any propert), or an), other person:; in an1, way oblil atr:'d ior, or
liable on, the Note and Securiry lnsffument are expressly reserved by Lender.
              (c)    Nothing in this Agieenrent shall be understood or corstru(:d to be a srtisfaction or rel€rrsfr in u'frole
or in pa:1 of the Nrrte and liecuriry Initrunrent,
              (d)    All costs; and expenses incrrrred by Lender in connection rvith this A;peement, rncludirrgr, re:cording
fees, title e.xarninatiorL. ard attomey's fee:s, shall be paid by the Bonorver and shall be:;ecured by the Siet,urity
Insffurnent, unless stipulated othenvise by' l-,r:nder.
           (e      ) Borrowe'r agrees to make and execute such otler documenLts or papers as mav be nec:ersrnD' or
required to effectuate the tenns and conditjons of this Agreement rvhich, if approved arrd. accepted by ilen,Cr:r:, shall
bind and inure to lhe heirs., executori;,ridrninistralors, and assigns of fie Borrower.
              (f)    Borrsler authorize[ Lendr:r, and Lender's successors ancll assigns, to share l]orrorver inllormation
inc)uding, but nrrt lirnited !o {'i) name, address, and telephone number, (ii) Social Securrit;, Number, (iri) cr':dit: score.
(iv) income, (v) payment hjstorv. (r,i) acc,runt balances and activiry, including inforn:ation about any rrodillcation
or foreclosure rel:ef progranrs, with Third Farties that can assist Lender iurd Borov;er in obtnining t, firrecloriure
prcvention altemativr:, or other['ise lpnlvide support services relatecL to Borrou'er's, loan. For prrrpcse:; of this
section, Third Partie:; incliude a counseling agenc),, state or local Housinll Finance .Agency or simila: ernfi$,, any
insurer, guarantor,       ol   servicer that insures, guarartees, or sewices llorrower's   loal cr any other   nL   rfignge   loan
secured by the llroperty orr u'hich Borrower is obligated, or to any contpaniies that perfcrrn sulppofl. seni,;r:s to them
in connection witlr Borrorver's loan.         I




         Borrorver consents to being contacled by'Lender or Third Parties c,rncerning mongagr: assistan:t': rel;ating
to Borro\ver's loan including the trial pericrd plan to modiS Bofforver':; loan, at an),telephone number. inch-ding
mobile telephone nunrber, or enail address Ilonorver has provided to [,ender or Third Prrrties
         By checking rhis box, Borrori,er alsc) consents to being contacl.ed b1, texl messatgjngB
               G)  "MERS'' is Mortgage .Eleclronic Registration Systems, Inc. MERS ir; a separate corpcl-atic,n that is
acting solely as nomi:nee fbr Lender and Lender's successors and assigns. IVIERS Ls the Morigagec olf rerrrrdl
under theSecurity Instnument and this Agreement. MERS is organized and existingunderthe iaws cl lDelarvare,
a:rdhasanaddressardtelephonenurnberr:f P.O.Box2026,Flint,MI,4E50l-2026,tel (888)679-l\4ERli
        6.        )f applicabie, by this paragraph, Lender is notiling lJorrc,wer t]rat arry priorwaiver b'i l-encler of
Borrower's obligertions to pal/ to Lender Funds for any or all Escron' Items is hereb5, n'v91sd. and lJorrt wr:,r has
been advised of *Le amoul)t rreeded to fully llnd the Escrorv ltems,
              'l   .
                  Borowr:r rvill pay to l,ender on the day payments are due under the l,rran l)ocuments ai; ilrnended
by this Agreernent, until dre..oan is paid in full, a sum (tie "Funds") to pror,ide for pavrnent of arn,runtt dur: for: (a)
tares and assessmenls and other items which can attain prioriq, over the Mortgage as eL lien or encuntt)r3nce on the
PropertllQ) )easr:hoid pa)ments or ground renls on the Property, if an5,; (c) premiums' lbr any and all ir.sunrrtce
rrquired by Lender under the l-oan Documents; (d) mongage insurance prermiums, if any, or any sums Iayalrle to
Lender in lieu of dre payment of mortgalge insurance premiums in accordance with the l.oan Docuntents;arld (e) any
comrnuni0,association dues, fees, and assessrnenrs that Lrnderrequiresto beescrou,ed. These itens iuir ualled
"Esrou ltems."l3orr:orverslrall pronrpt)i,furnishtoLenderall noticesofairountstobepaiduLnderthisparag,raprh.
Borrower shall par1, Lender the Funds for Ilscrow Items unless Lender u'aivrls Borrowe r's obliglation trr 1rer1'the
Funds for any or rrll liscro'w {tems. Lender nray rvaive Bonorver's oblil3ation to pay to L,ender Funcls lbr anv or all
Escrou' hems at eny fime, Arry such rvdivr:r rnay only be in rwiting. ln lhe event of such u'aiver. Borrorter shall pa1'
 directli', rvhen anrl where payable, the arnounts due for any Escrow ]tems for rvhich payrnent c,f Fundrs I a.s treen

                                                  I



FLO   RDA LOA,r- i\11 ODI Fl C;\'Il ON AG R E E l\ f ENT
          I                                                                                                            Prge 3 of 7
(FNl\lA l\lodificd Form .3179 ti[l (rev, 06/16))
                Case 19-25240-PGH                 Doc 33        Filed 02/17/20           Page 11 of 22




Loan No,: 0038it34699

u'aived by Lender ancl, if l.ender requirei;, shall fumish to Lender receipts evidencing such pavment within such
firne period as Ler,der may require. Borrorver's obligation to make suchr pavments and to provirie receipt; shrill for
al) purposes be de':med to be a covenant arrd agreement cofltained in thr: Loan Documents, as the phru;e "co'/€nart
and agreeme nf is use,d in the Loan Docu rnents. lf Borrower is obligated to pay Escrou, Items directl),., p dniuant tr] a
rr,aiver, and Borrorver fails to pay the amount due for an Escro*' ltern, Lrnder may exercise its rights unrler the [,'tan
Documents and this y'.greenrent and pay.such amount and Borrorver shall thr:n be obliglted to repay to L:n,Ct:r an'v
such a;nount. LenrJer rnay revoke the wa'iver as to any orall Escrow ltems at any time b1'a notice given rr
accordance rvith tlre L.oan Docurnents, and., upon such revocation, Borrorver shall pa1,to Lender all Funcs, imd in
such amounts, that arr: drerr required undsr this paragraph.
           Lender nay, at arry time, collect and hold Funds in an arnount (a) s,ufficient to permit i.ender to a4rply dre
Funds at the time sper;ifiecl under $e Reitl Estate Settlement Procedures Acl ('RESPA"), and (b) not trr t:xqeed the
nraximurn amount a l:nder can require under RESPA. Lender shall estimate the amount of Funds due on thr: basir; of
cuffent data and ft:asonable ertimates of expenditures of future Escrow ltents orothenvit;e in accordance r'vith
 applicable law.
           The Funds slrall belreld in an institution u'hose deposits are insured b1,afi:deml agenc)/, insnurnenl:ality, or
 enrity (including l-ender, if Lender is an insiirution rvhose deposits are so insured) or irL any FerJeral Horr,,: lloan
Bank. Lrnder shall apply'the Funds to pay fie Escrow Iterns no later than the time spe<;ilied under R-ESlt lti. L.cnder
 shall not charge Borrorver for holding and applying the Funds- annually anal1,2ln* the r:scrorv a.ccount. or r,,-'rilyittg
 the Escrorv Items, unltess l-ender pays Borro\\'er inl€resl on the Funds and applicable Iu, permits l-i:nder'1cr tnaker
 such a charge. Unless an ag,r€:ement is made in writing or applicable larv req.uires intert:st to be paid orr tlt(] Fulrds,
 I.ender shall nol f,s r6:quirr:d :o pay Bonorver any interest or eamings on the Funds. Lenrler ancl Borro'n'( r can zgr:ee
 in rwiting, howev,sr, fiat ilnterest shall bc Fraid on dre Funds. Lender shall provide Borro,rer, rvilhout ch;rllt,, Em
 annual accountinr; ofthe Funds as required by RESPA.
           lf there is a:;urylus,rf Funds held in escron', as defined under RESPA, Leinder shall ar:courrt Lo Eicrn:crq'er
 for the e.tcess funds in accor<iance rr,ith RESPA, If there is a shortage of Funds held in escrolv, as defini:d u'niler
 RESPA, Lender shall notifo Borrower zu; required by,RESPA, and Bonotver shall pay tct Lender the a.m,rttttt
 necessary to makc up the shc,rtage in acc,ordance with RESPA, but in no nlore tfran l2 nlonthl) pa)'rnenls, lf there is
 a deficiencl'of Fu,nds helcl in escrow', as dcfined under RE,SPA, Lender shall notifo Bon'orver;u r:equire'l bry
  RESPA, and Borrowr:r shatl pa1,to Ixnder the amount necessary to mrake up the d,eficienc)' in accordancr: vrith
 RESPA, but in nc'more than )2 monthly Frayments.
           l.lpon payment in firll of all sums secured by the Loan Documents, l,ender sball promptly refurd li]'rrorver
  any F'unds held b1' Lendet.

           //
    /o t/ /
 DatE
                6./a!3__
                 /
                                                                                                                       (iieal)
                                                                                                                 --lSrlrrolver



                                                                                 &4                                    (lieat)
                                                                        ]A PIEIIREVIL                            -B,crrrrwer


                                                                                                                       (lieal)
 Date                                                                                                              Bon,lwer


                                                                                                                       (lSeal)
 Date                                                                                                            '-Borr.ower




 FLORID^ I,OAN II{ODIFTCATION AGRE,EI'EFi                                                                          Prgc 4 of     7

 tFNI'itA l\lodified Forn 3l?9 lOl (rev.06il8l)
                Case 19-25240-PGH                          Doc 33      Filed 02/17/20            Page 12 of 22




Loan No.: 0038i34699


                                       BO RR.OWE           R ACK|,{OWLEX)            G   }IENT

sureor      fuilV:                          s


counry.tEo;;$ il
         The foreg;oing instruflent rvas ai:knowledged before me dris
by \\IILBENS PIERREVII- and JEANICTA PIERREVIL

rvho is personally kncwn l0 me or rulio has              proauced{
[ttpe of identification.l   as identification



                                                                                of Pers'::n Taliing ,A':kro*'
                      M,{RISA MCINAMIilED
                  Notary prrblir; -
                                  Sitare   ol Fldrila
                    0ommission   #   FF ggi{Jd7                     Name Typed, Prirnted or Samped
                 My Comro, Er;pires Jun      t,   d0Z0

                                                                        _Ngtan'I'ubli':
                                                                    Title or Ranlr               --
                                                                          FF qg'l Ao7
                                                                     Serial Number, il'' ary,
                                                                                             \'
                                                                                          ExpireiLl*^p- t eo-:iri:D'
                                                                    My Commission
                                                                                                                       -




 ACKIiO\I' I,EDG ItE)J"T (FLORIDi\)                                                                               P'tgt 5 cf   ?
                            Case 19-25240-PGH                           Doc 33         Filed 02/17/20         Page 13 of 22




Loan No.: 0038:;34699



                                 )rJ+4lq                                Da.re



New Residential Mortggg. LLC. by
LoanCare, LLC, as Agent under Limited POA-Lender




B)':

*,.'.",',-."
        r Iprq        n,"....
                      rrsJrrv,_ JC)ANNA
                                        P t'lA'Sl-{
               Nd S I STANiI-SFCHEI-AHT
It s:




                                                            LENDER ACKNOWLEDGMIINT

State       of Virgnia-                                 $
                                                        $
County           of    Virginia l}:ach City             $


                                                              edged before me this-
                   The foresoi:'lrr insrnrrnent was-ackno'*'ledged                       *. trrle-Q,j0  U/(,t\ Or&44---Q'a<,otL>l)]-l-l
                                                                                                                        8,A.ACli(:)t rdorr,t,
                                                                                                                                        dateJ

U. sh(Jf)-[O--' P
 U)
        -\.4JI--JI-j.-ll|4:-:-
                                               t!(]51r,
                                               l\,v-'                              !   FFsr:ilcr01_:*(-ra*ct(V_________
                                                                                       J-..-.E..4+-*|LLI.#J'.I+EI-

fname of oficer or a.gent, titte of oftcer o,, a.gent|                    of    Nerv Residentia,l Mortgage, LLC, by kranCare, l-LC, as ,{gent
under Lirnited POA
                                                                                                                          , on behalf ol :;aid errtity,
 They are personally l<noum to me or has produced
                                                                                                       frype of iCentficcrtionJ a; tl,':ntiflcation




 (Seal)
                                                                                                                                    NC\rpt .ien1tqrp
                                  [411]lliLLE tvl \\i lLLlAfvlSCN                  printed/ryped n ameM I C     l"'l   l=LLE-!ilSlilf=tftiViiplt
                                       NOTAAY PUBLIC
                                   REGtStTRAJtoN { 756d1(l 7                                                    r/'        r    I
                                 COMIMONWi:ALTH OF VIRGINIA                        Notary Public, State ol-!ti4,nf-L
                                  M\' COI/t\4lSSlON
                                       .APRTL
                                                            EXPI F ES

                                                                                                      Expires:-- ULl'ort';!i:[f;| '-
                                                 30.202',]
                                                                                   My Commissiorr




  ACKNO\YLEDC ITI[N'I-                (F   LORIDA)                                                                                           Fage 6   o[?
                      Case 19-25240-PGH                               Doc 33       Filed 02/17/20                 Page 14 of 22




''oan
           No.: 0038534699


                                                /         tt

                                    -tu'              |               -Date



,M                      Ffgi5ration Sy stems. I nc.
      ofi eaee Electron i c
a-s   nominee for [-ender', its suctessors        -MERS   and
asslgns




        (*rrr"oN u^e,.----4l 1' 9!.1ry                                !
Its: Assislant Secreta0'            -.*---'==--




                                                               MERS ACKI{OWLEDGIYIEI i T

 State      or   y I.ifar\ytrti
                 a\
                                                      t
                       lJs
 County          of Virginia Eleach Cit-v             S

                                                                                                F-.. 'r       I


                  The foregoirrg, insfmrnennras                 acknou,ledged before me   this- l-z'C   {Dbg|:{ [Q.             f;y1f1raa*'1,
                                                                                           of N4ortg;age Elecuonic Registration l;''/st':rns'
 Uy
           -_-          -€ltBSSN---.,,,l_'^tit'un'secretary
 lnc., as nomlnee tor lender, tts successors ano assigns, on behalf of said entify.                         Iljry-g'a$grnally l;r'l'vtt    tr)-Irre or


                                                                                                        type of iCentificurionJ ar il,l:ntification
                                                                                                        I




  (Seal)


                             t/rct-lEtLE \4.   V\i   ILLIAMS0N
                                NOTABY PUBt]C
                          RE G ISTRAIIoN # 7564 1 0r7                            Noury Pubtic,     Sitate   of-- Lk--
                                                                                                                    \
                        COM.MONWEALTH OF VIBGIN A
                         MY C;Ot!4M SSlON EXPIFES
                                   'AtrRlL 30,202:                                My Conrmissirrr. ErPires:--




                                                                                                                                           lf'egt ? of   7
      AC   K\O\\'LEDC   11   EN'r (FLOR IDA)
              Case 19-25240-PGH                           Doc 33   Filed 02/17/20      Page 15 of 22




l-om No.: 0038534699




                       N,OTICE OF NO ORAL AGRIIEMEI\TS
THrs wRrrrEN ufAN ecnslMeNr' REPRESENTS THE FINAL AGRIIEMENT BETV/ET:N THE
PARTIES AND MA'Y I\{O'I BE CONTRA DICTED BY EVIDENCE OF PRIOIR, COT\ITEMPOR.i!,]\EOIUS.
OR SUBSEQUENT OR{L AGREEMENT S OF THE PARTIES.
                                           I



THERE ARE NO UNWRI'TTEN ON,qT, AGREEMENTS BET\4'[]f,N THE PARTIES.

Receipt of Noticer 1lte undersigned,herebl'represents and u'arrants tlrrat V,*'e have ea,:h received and rradl a copy of
tiris Notice on or beftrre tlre executiori of the "Loan Agreement," "Loan Agleement" means one or more prolnises,
promissorl'notes, agleern,ents, undeilakings, security agreements, deeds of trust orctler docurnents, c'r
commitrnenls, or iury cornbirration of those actions or documenls, purcuant to rvhich a funancial instirutir,rr lclans r)r
delays repal.nrent of rrr agrees to loan or delay repayment of mone1,, goods, or any oth,:r thing of va)ur: t,r tr:
otlrenyise extend credit or make a financial accommodation.




                                                        -Bonower                                               -Bonr:rver




f OTI CE OF NO ORj\ L,{G   It EI:l}{ ENTS (l\l   lL]]   STA'rE)                                                  P'age   I of I
                    Case 19-25240-PGH                   Doc 33        Filed 02/17/20          Page 16 of 22




Lnan No.: 0038-934699




                                  CORREC TI ONI AGREEhdENIT

Bo r ro   wer(s) : Url LBIIN S PIERR_EV   1   L   and JEAN ICIA         Property: I i00 S W 75 AVEl.IllE, NORIFI
PIERREVIL                                                               LAUDERD/,LE, Florida 3306E

Words used in this ,A.grecment are defined below. Words in the singulat' mean and include the plural lrnd rrice
v€rsfl.

"Bonower" is WII.BENS FIERREVIL and JEANICIA PIERREVIL.

"Lender'     is   New F.esidential Mortgage, LLC, by LoanCare, LLC,         as A,gent under L,imited
                                                                                       POI\
                                                                                          succes!0rl rtr assi;1ttrs.
                                                                                               , an d its
"Loan' means the de,bt er"idenced by the Note and all sums due under ttrre Security Instrurnent.
"Note" means the promissor,v not(s) signed b1'Borron'e r in favor of Lender or any assignee of Lerrrfi:r.
"Security lnstrument'n means the Deed of TrusUMortgage/Securily f)reed, signerJ bt' Br:rrower in f'avor of
Irnder, securing par,'menrt of the Note.

AGREEMENT TC) CORXECT OR PROVIDE ADDJTIONAL DOCLTMEII{TATION OR FEIIS: In consicleration
of the l,oan Modiific:rtion Agreement offered by Lender in theamor:ntof $80rlll.l(i, whiich modlifies theNlote
8nd Seturi$'lnst:rurnent, and regardless of the reason for ony loss, mil;placementl, omission, missrartetmentl or
inaccurac-v in any l-oan documentation, Borrower agrees as follon'sl If any dor:ument is lot;t,, ltlir;placed,
omitted, rnisstet€rl or inaccurately reflecls the true and correct ternns and corrtlitions of thc Luatl! upon
request of Lender (includling anv assignee of lrnder), Borrower wi,ll cornply with Lender's requ{}sl to r91;ss1q1s,
ackno*'ledge, init,ial aod/or deliver to l,ender any'documentation tcnder decms necessary to replilce, ;tncl,/,or
correct the lost, nrisplac+d, omitted, misstated or inaccurste docurnent(s). All do'cunentrt; l,endcr requestr; of
Borrower shall be referred lo as "Requested llocuments." Borro\lier agrees to det,iver the, JRiequestr:d
Docunents rvithirn Inn (,1 0.t daf's after receipt by Borrorver of a u,riflen requr)st for such rrilltacemcnt.
Borrower docs herebl'agree to comply                   t'ith   Lender's requesl to iirssure that the [.oan   documrenLtalion
execuied this date u,ill enable knder to seek insurance or guaranty llrom the l]r:partnrLent of ]ic,ursirrg and
Urban Development (HtlD) or Departrnent of Veteran's Affairs 0/A), if applicable, or 10 conforirln'irth llnd
be acceptable to the Federal National Mortgage Arsociation (FN1\lA), Federrrl Horne l-oan lt4ortgalge
Corporation (FHLMC), lGovernmenl National Mortgage Associaticrn (CNMA), or anv other investor.

REQUEST BY ILENDERI Any request under this Agreernenl may be tnrtde b1' the Lender (inclutlirrltl :rssiignrees
and persons acting on b,ehalf of the l,ender) and shall be orima lggf evidence ol the necessity I'or :iame:. A
written stat€menl] addrursscd to Borrower at the address indicated in the Loarr dccrumentation lihall lbe
considered conclusive evidence ofthe necessity for Requested Documents.

BORROWER     LlABl.I-lT'1: If Borrower fails or refuses to execute, acknowl:<lge, irrritial or dier.liver tlire
Requested Documen.ls to Lender within ten (10) days after being reguested to drl so bv Lender, lEklrro'wer
understands that [*nder is relying on the representations contained herein nnd trgrees to be liab,l,t: frrranv
snd all loss or darnage which l-enderi reasonably sustains therebS' including, but not limirted to, all reasronable
attornel's' fees and costs incurred by tr-ender.




CORRECTION AGREEIIIEIYT                                                                                            I'agc   I of2
              Case 19-25240-PGH                 Doc 33        Filed 02/17/20          Page 17 of 22




This Agreement shall inure to the benefit of Lender's successors and assigrs and be blnding up,rn ihe h:irs;, cievrises,
personal represe:ntatives, siuccessors lnd assigns of Borrower,
                                     I


                                     I   ACKNOWLEDGMENT OF RECE] PT

I hereby acknorvledge r,eceipt of this Correction Agreement and lufiher acknorvledge rlhat I unJerrrtand its
provisions, Words used in this Corlection Agreement mean and inr:ludo the plural and vict: versa.




                                    -Borrower (Date)                                             -Borron'er [Date)




CORRECTI Oi\i AGITETi]TI E}.{T                                                                                 Prgc 2 of 2
               Case 19-25240-PGH                    Doc 33      Filed 02/17/20           Page 18 of 22                         ------'--'---t




Loan No.: 0038534699




                           ATTORNEY SELECTIOIY NOTIC:E
         81, signing 6gls1v,   it is unLerstood     and agreed that you may hire a lawyel or attorn€),   to ldvise   vou
regarding titis tansacttion and its condequences.




SEI,I,ER:                                                         BORROWEII:




 /A h4odificatjon
                                                    (Date)               NICIA   ]PIER




                                                    (Date)                                                      (Date)




                                                    (Date)                                                      (Date)




                         h'(Mffi                                                                            --lrr*
A]-TORNEY SELECI]ON
                                          I
                                                                     -                                               tL
                                                                                                                          "n
            Case 19-25240-PGH                   Doc 33         Filed 02/17/20              Page 19 of 22                                 --t

                                                                                                                   i'
                                                                               i ,ti:Ii,i:)\ ;(rr:iiy this is a tfue
                                                                                ;l rhl.;lrrernll docurn€nt seri.
                                                                               - iqnarrr re
                                                                                              -J1,,
                                                                                                      n#fumil.,
                                                                               ,,re{rir*,d oy   .   - &fu 4   Dgt-1     441

                                                                               Lrare---42lpg.                             '
                                                                               ,-irar tlaro, IJC




This Docurnent ['reparred
Ruth   Rull, Esquire
12700 Park Central     Drjve, Suire E50
Dallas,   TX 75251

After Reeording Return To:
RUTH RUHL. P C
Attn: Recording Departnenr
12700 Park Centnl] Dr.ive. Suite 850
Dallas, Texas ?525 I

                                     [Space Above This Line For Recording Ji)ata]
Loan No.: 00385:,4699                                                                             lVlINr 1000530 000:i::85525 0
Inr,estor No.t I 684592 I2C                                                                     l'48RS Plronc: (883) 6;79-63'/7


                       FI,ORIDA ASSIGNMENT                             O]F' NTORTGAG],E

FOR VALUE RJSCEIVI:D, Mortgage Electronic Registration Systenrs. Inc. ("lr{I,R.S*) as nomirer: ior ,A.eplis
l\{ortgage Coqporation DBA Nerv America, LTD, its successors and ar;signs, whose addr=ss is |P,0, Bc'x .li)ll(i, Flrnt,
N'lichigan 4tt50l-:l(126 ( "Assignor"), hereby assigns and hansfer to l.4ortg;age Electoc'nic Regj.stration liy;tr;rns lrLr;,
As Nominee For New Residential Mongage LLC, its succcssors and assiglrs ("Ass'ig.rec"), ;rll its riglrt rjCc and
interest in aud to a certai,n Mongagc cxccuted by WILBENS PIERRE:/IL and JEANIC]A PtElil.R-EVIL, ll.UiSBAnN,D
AND ltTI'E and 'bearing the date of the 22nd day of Novernber, 2002 and recorded on the 3rd day o1',[)i:cermbcr,
2002, of B.RO\\/ARD County, State of Florida in Official Records Book 34186, )ra!e 1374, Instnrnrellt Nr).
I   024s3890.

SEE    EXI{lBl]"'h"    A1I-T.,\CHED HERETO AND MADE A PART HIERET)F



Tax ID: 494102-14.0620
                                                                                                               :

Comnronly knornr as: 1300 S W 75 AVENUE, NORTH LAUDERDP.LF., Flonda                      330511




FLORIDA ASSIG.\-lr{ENl: O}' $I0RTGAGE                                                                                     lfrgcIol   2
            Case 19-25240-PGH                   Doc 33         Filed 02/17/20             Page 20 of 22




This Document Prepared B1'l
Ruth Ruht, E.squire
12700 Park Central Drivc, Suire 850
Dallas, TX 75251

After Recording Retu rn 'Io:
RUTH RUHt,, P.C.
Attn: Rccording Dcpartmcnf
12700 Park Ccntral Drivc, Suitc 850
Dat)as, Texas 75251

                                     [Space Above This l.ine For Recording Datal
Loan No.: 0038534699                                                                        h4lN: l0D()530 01103:185525 0r
Inve stor No.: I 68459:l I 20                                                               N'lIlRS Phonc: (8 fl8l (i?9t-,53?i'


                     FI,ORIDA ASSIGNMENT                               O]1    MOR'TGAGI]
FOR VALUI3 RECIIIVED. Mortgage Ellecrronrc Registration Sysrenrs, Inc. ("MERS") as nornince for lteglr;
Modgagc Corporation DBA l{eu'Amcricrr, LTD, its $ucccssors and assigns, ri,host: adiress is P.O. Box il0?(i. lFlint,
Michigtrtr 4tl:t0l-2026 ( ".Assignor"), hereby assigns und transfer to tr4ortgage Ele:tronic Registr.ution S','rilennt; .lnu,
As Nomjnee l'or Nerv Rcsid,;nLial Moflgage LLC, its successors anrl assigns (",rtssignee"), all its right, citltr and
intcrcst in anr1 to a ccrtain Mortgagc cxccr.rtcd by WILBENS PIERREl/lL and JEANICI,\ PIEFJ'EVIL, l:llJSl3.ANl)
AND WIFE. and bearing the dare of thr: 22nd day of Novetnber, 20C12 and recorded on the 3rcl da5' of Dei:ernber,
200?, of BROWARD Counfy, Statc of Ftorida in OfIicial Records Book 34 186, I'agc l3'74, Inslrrrmcn( lNo,
1   024s3890.

SEE EXTIIB]|T'.A.' I\IITACLIED       I{ER]i].O AND MADI A PART HEREOF


Tax lD: 4941 02-14-Cr620

 cornmonly known as: 1300 s w ?5 AVENUE, NORT|I LAUDERDALE, Florida 3306|i




                                                                                                                      Prg,r   I of 2
 FLORIDA AS]SIGNI\1EN't OF LIORTCAGE
              Case 19-25240-PGH                                        Doc 33         Filed 02/17/20                        Page 21 of 22




 L,oanNo,: 00:|8534699
 lnvestor No,: 1 6845911 20        1




 Signed on the    __1L__day o{                     _(2AeWr' , ?o 11._
                                                       I

                                                       l



  N{nrtpape Ele   c-trnrr    ic   R ep r sl raf   ion Svsfcr'rs
 lnc. ("MERS'') as nominee for                     Aegis                  -Assignor
 trlortgage Corporrtion DBA Nerv Am':r,ca,
  LTD irs succr:s:iors aucl assigns

 B)''

 Pnn

 Its:    AsslstanL Siecrekrv
                                                           I




                                                      A.ssrc;non AcKNowLEDcMENT
 so,.or        Vi$uf^                                 $
                                                      J
 Counry     of \{1g1A!each                            $


                                                                              ;ed berore   *.   ,r,i-
                                                                                                        -   CQ*a        [   2e{ }i}..,     -J-1rl!!.':-.
 by             J,.,      6,'lu*-v1
 ln" f'Ugn$"itrs            nominec for Acgrs lv,lortlgage Corporation tJBA Ncvr America, LTI) its succes$ors antl it-sstilts
                                                                                                                                   't"i::*tl-il-1ll-"t't.
@r,.      ispe.rs$arJlknswn to mc.c'lrhas produccd                                                                           -
-[n'pe of identificarior] as identificalior.


                                                                                      S:frrirure ol. Person Takrng
  (Scal)
                                                                                                  M     tcH ELLE
                                                                                      Name Typed, Printcd or SlarnPed
                                                                                                                            i[   Wr LLLE,MSI)bL_    ___

                            l"lti:r eilr N'l wlLLlAM:30 N
                                    NOTARY PUSL]C                                           Notan, Public
                              qIcitsl RATIoN d 75061-07                               Title or Rarrk
                                                               oF vta G'NrA
                      corr,iv'olweoLTH
                      -i,lr r:ovvtss ol'l EXDIqES
                                       :npgrL 3o.lto21
                                                                                                  1TI! 4 tD1
                                                                                      Serial Number.         if   any




                                                                                                                                              ---l;[.,          2
   .{CKN 0WI^EDG:UEN'I (FLORID'c')                                                                                                                         "f
Case 19-25240-PGH   Doc 33   Filed 02/17/20   Page 22 of 22




                       EXHIBIT A
